Citation Nr: 0712754	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for left ear hearing loss.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for eustachian tube dysfunction.

3.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis and sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1989 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for right ear hearing loss and conjunctivitis, and 
granted service connection for left ear hearing loss 
(noncompensable evaluation), peripheral vestibular disorder 
(10 percent evaluation), and allergic rhinitis/sinusitis 
(noncompensable evaluation).

In June 2006, the Board denied service connection claims for 
right ear hearing loss and conjunctivitis, and remanded the 
issues currently on appeal for further development.  The case 
has since returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is manifested by 
hearing acuity at Level I.  

2.  The veteran's eustachian tube dysfunction, peripheral 
vestibular disorder, is manifested by occasional dizziness, 
but not by dizziness and occasional staggering.

3.  The veteran's sinusitis is considered mild to moderate, 
in nature.  There is no objective evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

4.  The veteran's rhinitis is considered mild, in nature.  
The presence of nasal polyps has not been clinically 
demonstrated; obstruction of the nasal passages on both sides 
is not greater than 50 percent, and there is no evidence of 
complete obstruction on one side.  

5.  The veteran has not submitted evidence tending to show 
that his service-connected left ear hearing loss, eustachian 
tube dysfunction, and/or allergic rhinitis and sinusitis 
require frequent hospitalization, are unusual, or cause 
marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's service-connected eustachian tube 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6204 (2006).

3.  The criteria for an initial compensable evaluation for 
the veteran's service-connected rhinitis and sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes 6510, 6522 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in November 2003 and January 2005 
letters.  Collectively, these letters informed the veteran to 
submit any pertinent evidence he has in his possession, 
informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records from 
VA Outpatient Clinics in Pensacola and Ft. Walton Beach, and 
private medical evidence from Bay Internal Medicine.  It 
appears that all obtainable evidence identified by the 
veteran relative to his service connection claims has been 
obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his service connection claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's increased 
rating claims, no additional disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio V. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).


Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  


I.  Left Ear Hearing Loss

In an August 2001 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation, pursuant to Diagnostic Code 6100, 
effective May 2, 2001. The noncompensable evaluation has 
continued to the present.  The assignment of a disability 
evaluation for hearing impairment is derived by a purely 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2006).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2006).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2006).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2006).  Where the impaired hearing is only 
service-connected for one ear, the non-service-connected ear 
is assigned a numeric designation Level of "I".  See 38 
C.F.R. § 4.85(f) (2006).

Evidence relevant to the severity of the veteran's hearing 
loss is a February 2001 VA audiological examination report.  
According to such report, pure tone thresholds, in decibels, 
were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
11.25
5
0
15
25
LEFT
43.75
25
30
50
70

Speech discrimination testing scores revealed speech 
recognition ability of 96 percent in the right ear, and 92 
percent, in the left ear.  

According to a July 2006 VA examination report, pure tone 
thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
20
10
15
25
30
LEFT
27.5
10
10
40
50

Speech discrimination testing scores revealed speech 
recognition ability of 100 percent, bilaterally.

Considering the results of the audiometric testing conducted 
in December 2001, the veteran has level I hearing acuity in 
the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, 
Table VI (2006).  The application of the Ratings Schedule 
establishes that a noncompensable evaluation for hearing loss 
in the left ear is warranted under Diagnostic Code 6100, 
Tables VI, VII (2006).  The veteran does not have an 
exceptional pattern of hearing loss, deafness in the right 
ear, or complete hearing loss in the left ear, so 
consideration of any hearing loss in the right ear in 
assigning an evaluation is not appropriate.  See 38 U.S.C.A. 
§ 1160 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.383, 4.86 
(2006).  Therefore, the Board concludes that a compensable 
evaluation for left ear hearing loss is not warranted.  

The veteran reports difficulty hearing.  He contends that his 
hearing loss is more severe than VA acknowledges, and that he 
is deserving of a compensable disability evaluation for his 
service-connected left ear hearing loss.  While the veteran's 
statements may be considered credible with regard to his 
subjective complaints pertaining to his hearing problem, the 
Board notes that medical diagnoses involve questions that are 
beyond the range of common knowledge and experience.  Rather, 
they require the special knowledge and experience of a 
trained medical professional.  Because the record does not 
show that the veteran is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the degree of disability associated with his service 
connected left ear hearing loss, his statements are not 
competent evidence for the purpose of establishing 
entitlement to a higher disability evaluation for that 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


II.  Eustachian Tube Dysfunction

During service, the veteran was seen for complaints of left 
ear pain and was diagnosed with eustachian tube dysfunction.  
He is currently service-connected for his peripheral 
vestibular disorder, a form of eustachian tube dysfunction, 
and assigned a 10 percent evaluation for such disability, 
effective May 2, 2001, pursuant to Diagnostic Code 6204.  
According to such code, a 10 percent evaluation is assigned 
for peripheral vestibular disorders with evidence of 
occasional dizziness.  A 30 percent evaluation requires 
evidence of dizziness and occasional staggering.  Id.  38 
C.F.R. § 4.87, Diagnostic Code 6204 (2006).  

On February 2001 VA examination, the veteran complained of 
tinnitus in the left ear with recurrent episodic vertigo and 
a feeling of blockage in that ear.  Examination of the ears 
was normal.  There was no edema, scaling, or discharge in the 
external canals.  Tympanic membranes were normal.  There was 
evidence of peripheral vestibular disorder with occasional 
vertigo since his barotraumas sustained in 2000.  

On July 2006 VA examination, the veteran complained of 
dizziness, and difficulty clearing his left ear canal.  On 
examination, the veteran's ear canals were clear, and 
tympanic membranes were intact.  Finger-to-nose and Romberg 
signs were negative.  The examiner stated that the veteran 
likely has mild left eustachian tube dysfunction.  During the 
veteran's audiology examination conducted in the same month, 
the external and middle ear were regarded as normal.  The 
examiner indicated that there was no evidence of eustachian 
tube dysfunction during the examination.  

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for service-connected eustachian 
tube dysfunction.  Based on the above medical findings, the 
veteran's eustachian tube dysfunction is not manifested by 
dizziness and occasional staggering to warrant a higher 
evaluation.  As noted, on February 2001 VA examination, there 
was objective evidence of occasional dizziness only, and more 
recently, in July 2006, there was no evidence of eustachian 
tube dysfunction.  

As there is no evidence of dizziness and occasional 
staggering, a 30 percent evaluation is not warranted.  38 
C.F.R. § 4.87, Diagnostic Code 6204 (2006).  Thus, an 
evaluation in excess of 10 percent for eustachian tube 
dysfunction is not warranted.


III.  Allergic Rhinitis and Sinusitis

During service, the veteran received treatment for sinusitis 
and seasonal allergic rhinitis.  He is currently in receipt 
of a noncompensable evaluation for allergic rhinitis and 
sinusitis, pursuant to Diagnostic Code 6510, for chronic 
pansinusitis.  Diagnostic Codes 6510-6514 pertain to various 
types of sinusitis, each of which is rated pursuant to a 
general formula for sinusitis set forth in the rating 
schedule following Diagnostic Code 6514.  This general rating 
formula for sinusitis applies in all circumstances in which 
VA is to evaluate the severity of the sinusitis, no matter 
what the particular diagnosis, and is the most appropriate 
criteria by which to assess any form of sinusitis.

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510-6514, a noncompensable disability 
evaluation is warranted for sinusitis detected by x-ray only.  
A 10 percent evaluation is warranted for sinusitis manifested 
by one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting for to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability evaluation, 
the maximum schedular evaluation, is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
to 6514.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 
6514.  The note to that provision defines an "incapacitating 
episode" of sinusitis as one that requires bed rest and 
treatment by physician.  Id.

As the veteran is also service-connected for allergic 
rhinitis, Diagnostic Code 6522 for allergic rhinitis is 
applicable.  Under such code, a 10 percent evaluation is 
warranted where there are no polyps, but there is greater 
than 50-percent obstruction of the nasal passages on both 
sides or complete obstruction on one side.  A 30 percent 
disability evaluation is for application where the evidence 
demonstrates polyps.  38 C.F.R. § 4.97.

Evidence relevant to the severity of the veteran's claim 
includes a February 2001 VA examination report.  According to 
such report, the veteran complained of having a chronically 
"runny" nose and congestion.  He indicated that he was 
taking allergy medicine and a nasal decongestant.  On 
examination, there was no evidence of nasal obstruction.  
There was no crusting, purulent discharge, and/or tenderness 
over the sinuses.  

On July 2006 VA examination, the veteran complained of one or 
two non-incapacitating episodes of sinusitis about every two 
months, accompanied by sinus headache or pain, and usually 
with clear discharge.  There was no evidence of nasal 
discharge or crusting on examination.  The examiner noted 
that the mucosa was slightly more red than normal, but there 
was no bleeding.  Also, there were no nasal polyps.  The 
airflow from the left nostril was reduced by about 30 
percent, and appeared to be normal in the right nostril.  

On review, the Board finds that a compensable evaluation is 
not warranted for allergic rhinitis and sinusitis.  In this 
regard, the objective evidence shows that the veteran does 
not have any incapacitating episodes of sinusitis and he is 
not taking antibiotics for such disability.  Further, while 
the veteran reports having one or two non-incapacitating 
episodes of sinusitis about every two months accompanied by 
headache and pain, there is no clinical evidence of purulence 
or crusting reflecting purulence.  Further, the veteran 
describes having a clear discharge and on occasion, a white 
discharge, but not a purulent discharge.  The medical 
evidence of record reflects only infrequent treatment of the 
veteran for his sinus disability. 

As the objective evidence fails to show that the veteran's 
sinusitis is manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, a compensable evaluation for 
service-connected sinusitis pursuant to Diagnostic Code 6510 
is not warranted.

A compensable evaluation is also not warranted under 
Diagnostic Code 6522, which contemplates rhinitis.  As noted 
there is no objective evidence of nasal polyps, but the 
veteran's obstruction of the nasal passages on both sides is 
not greater than 50 percent nor is there complete obstruction 
on one side.  Significantly, on July 2006 examination, the 
veteran's airflow from the left nostril was reduced by only 
30 percent, and there was no evidence of nasal obstruction on 
the right.  As such, a compensable evaluation under 
Diagnostic Code 6522 for rhinitis is not warranted.  

The Board has also considered whether the veteran is entitled 
to staged ratings.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected left ear hearing 
loss and rhinitis/sinusitis been compensably disabling, and 
the veteran's eustachian tube dysfunction has not been more 
than 10 percent disabling.  As such, staged ratings are not 
warranted.

As the preponderance of the evidence is against the veteran's 
increased rating claims, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
acknowledges that the veteran reportedly has missed work 
three to four times per year due to service-connected sinus 
disability.  Nevertheless, the Board notes that the record 
does not contain evidence to that effect, and in any event, 
the reported time missed from work does not constitute 
"marked interference with employment"  Further, the 
evidence of record does not show that service-connected left 
ear hearing loss, and/or eustachian tube dysfunction cause 
marked interference with employment.  Nor does the record 
show that veteran is frequently hospitalized for pertinent 
service-connected disabilities.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for eustachian tube dysfunction is denied.  

Entitlement to an initial compensable evaluation for allergic 
rhinitis and sinusitis is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


